Citation Nr: 1710782	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a rash of the head, back, and arms (hereinafter "rash"), to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from July 1966 to July 1986, to include service in Vietnam from July 1967 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the Veteran's claim in October 2014 and December 2015 to afford a hearing before a Veterans Law Judge at the RO; to obtain missing service treatment records (STRs); and for a medical opinion to address service connection for a rash of the head, back, and arms.

The Veteran testified at a May 2015 Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran has a skin disorder, including rash of the head, back, and arms, that is due to his military service.


CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 3.303, 3.307, 3.309(e) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Here, the Veteran was sent notice letters in March 2005 and March 2006.  These letters stated what evidence was required to substantiate his skin disorder claim, how to submit the evidence, whom to submit the evidence to, when to submit the evidence by, and the responsibilities of both VA and the Veteran needed to develop his appeal.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not identified any records that remain outstanding.  The Board finds that VA complied with the duty to assist as VA aided the Veteran in obtaining a VA examination in May 2016 for a skin disorder.  The examiner reviewed the claims file and past medical history, and made diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the May 2016 examination report contained the necessary findings and was adequate for the Board to make a fully informed determination.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As noted above, the Veteran had ample opportunity to respond to various Board letters to provide evidence regarding his skin disorder.  As the Veteran did not do so, the Board concludes VA has complied with all information requests from the December 2015 remand orders.
For these reasons, the Board finds that VA's duties to notify and assist the Veteran according to VCAA's notification and assistance requirements have been satisfied.  

The Board also finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  As stated in the Introduction, the claim was remanded in October 2014 and December 2015.  As instructed by the Board in October 2014, the Veteran was provided and testified in a hearing in May 2015.  As instructed by the Board in December 2015, the AOJ attempted to obtain any additional medical evidence from the Veteran concerning the Veteran's claim of entitlement to service connection.  Initially, with respect to STRs, the STRs of record dated only from August 1979 to 1986, while the Veteran's active service was from 1966 to 1986.  Additionally, the most recent VA treatment record available was from June 2012.  Outstanding STRs of record prior to August 1979 and after June 2012 have been collected.  
Additionally in December 2015, the RO was also instructed to provide a VA examination concerning the Veteran's claim of entitlement to service connection for a skin disorder.  An examination and opinion were obtained in May 2016.  

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

For the purposes of § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Factual Background

The Veteran seeks entitlement to service connection for a rash, which he contends he initially had in Vietnam, and that it has been there since he left service.  

The Veteran's service treatment and personnel records are silent with respect to findings of a skin disorder.  In fact, the Veteran stated he did not have skin issues in multiple STRs.  Most notably, an examiner indicated: never having or ever having skin diseases while he was still in service in a periodic exam from August 1984, and never having or ever having skin diseases while he was still in service in an exam for his retirement from April 1986.

Post service records include private treatment records, in which a skin issue was not listed in the Veteran's past medical history under "current ailments" in 1996 medical records from a private physician; and "SKIN: No rashes" in a May 2002 VA examination.  

The first notation of a rash was in 2005, where an examiner noted he had two to three small healing scabs; the Veteran complained of easy bruisability and dry skin; and the Veteran stated he experienced an intermittent blister rash on upper torso when the Veteran was in the sun.  However, clinical records from May 2009 indicate the Veteran did not have a new rash or unhealing lesions, and the only skin condition he complained of was foot fungus and corns.

During his May 2015 Board hearing, the Veteran testified that the rash first appeared during his service in Vietnam, and stated it could be related to Agent Orange exposure.  The Board notes that the Veteran's service personnel records for the period of service of July 1966 to July 1968 referenced nearly a year of Vietnam service and he is therefore presumed to have been exposed to herbicides in-service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  He testified that upon returning from Vietnam, he noticed a tingling sensation mainly on his neck, but then also on his face and side.  The Veteran also brought in the box of an ointment that he identified as triamcinolone acetonide, a "skin treatment" he administered, twice daily.  The Veteran further testified that he needed extra uniforms during his service in Hawai'i to keep his washable tan uniforms from being stained due to topical ointments administered for the rash.

The Veteran was provided a VA examination in May 2016.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no mentions of a rash in his medical records and that the Veteran indicated he did not have a skin problem in August 1984; nor did a private physician indicate the Veteran had a skin disorder in 1996.  The examiner also noted that the Veteran reported in a medical note that he had no rashes in May 2002, and that the first note for a rash was indicated in 2005.  On the VA examination date, the examiner stated the Veteran did not have a rash, and that "there is no indication the rash was present since Vietnam."  Rather, the Veteran had multiple areas of hyperpigmentation scratch marks, and dark spots consistent with Lentigo Senilis or "old age spots."  The Veteran did not have chloracne, which is marked by conedomes and pustules.  The examiner also wrote that she researched the ointment the Veteran brought in and that the Veteran contended suppresses the rash on the VA public health website.  She concluded that a topical steroid was not sufficient to suppress the rash.  The examiner concluded her examination by stating that there was no nexus found to a military onset or towards herbicide exposure.

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a rash and xerosis during the course of this appeal, respectively in 2005 and 2009.  The question before the Board is whether there is a nexus between the Veteran's military service and the rash.  In order to establish service connection, a veteran must show a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain skin disorders.  Chloracne or other acneform disease consistent with chloracne are listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309 (e).

In this case, the record reflects that the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne.  Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had herbicide exposure, service connection on a presumptive basis as due to that exposure is not warranted for a claimed skin disability.

Regarding service connection on a direct basis, the May 2016 VA examiner noted no rash, and noted the Veteran said he used triamcinolone cream to suppress the rash.  The examiner then continued to state that according to the VA public health website, a topical steroid is not considered standard therapy for chloracne; rather, medical literature reports persistent cases are treated by oral antibiotics and istretionoin.  The examiner provided the opinion that the Veteran had dry skin, and that she could find no evidence that a rash was present since the Veteran's service in Vietnam.  She also noted that the Veteran had opportunities in the past to disclose his skin disorder, but failed to do so, even in an important medical meeting in May 2005 regarding Agent Orange.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that there was no nexus related to an in-service disorder, or towards herbicide exposure.

The examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including STRs, private treatment records, and VA treatment records; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.

In this regard, the Board finds the May 2016 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, her knowledge and skill in analyzing the data, and her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez at 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably there is no contrary medical opinion of record.

The Board also acknowledges the Veteran's assertions that he has suffered from a skin condition in service and since service.  The Veteran is competent to report such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza at 510-511.  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 506.

While the Veteran is competent to report the skin rash symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his symptoms cannot be determined to be credible.

There is no notation of any problems related to his skin until 2005, many years after his period of active service.  The Board notes that the Veteran was afforded opportunities to report any chronic conditions related to his skin upon separation from service in 1986 but did not do so.  In fact, service treatment records show that he denied having skin problems at that time.  A skin issue is referenced in a July 2010 treatment record, where the Veteran complained of self-described "jungle rot" as beginning in Vietnam.  However, records prior to and after this statement do not reference a skin disorder or treatment for a skin disorder.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, and his contemporaneous service treatment records, showing that the Veteran did not experience his claimed symptoms until many years after his period of service.  See Madden v. Gober, 125 F.3d 1477, 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Caluza, supra (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington at 368.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as a skin disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau at 1372.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner, who provided sound reasons and bases for the opinion that the Veteran's skin disorder is not related to his military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current skin condition was present in service or is a result of service, to include his exposure to herbicides therein.  While the Veteran asserts that his current skin condition is related to service, to include his herbicide exposure, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's skin condition is not a result of his service, to include presumed herbicide exposure.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's skin condition is related to his military service. Accordingly, service connection is not warranted for a skin condition (rash or xerosis), to include as due to exposure to herbicides on any basis. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for skin disorder including rash of the head, back, and arms, and as due to an herbicide agent exposure, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


